Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on June 9, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on June 9, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Election/Restrictions
4.	Claims 1-3, 7, 10, and 12-15 are allowable. The restriction requirement between species A-C, as set forth in the Office action mailed on March 25, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species A-C is withdrawn.
Claims 5-6, 8-9, and 16-19, directed to previously non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
5.	Authorization for this examiner’s amendment was given in an interview with Jonathan A. Roberts on July 6, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:

Change Claim 1 to:
1. (Currently Amended) An electrically modulatable photodiode, comprising:
a substrate having a first and a second p-n junction, a common contact for jointly contacting one of the p-doped or n-doped regions of the two p-n junctions, and first and second further contacts for separately contacting the other of the p-doped and n-doped regions of the two p-n junctions; and
a circuit which is configured:

to switch the second further contact at different times to at least one first and one second switching state, wherein in the first switching state the second further contact is switched to a floating state and in the second switching state a potential is applied, 
wherein a constant reverse bias voltage is applied between the common contact and the first further contact while the second further contact is switched to the first switching state and while the second further contact is switched to the second switching state, and
to measure a current flow caused by charge carriers which have been generated by impinging radiomagnetic waves in the substrate and which have reached the first further contact during each of the first and second switching states.

Claim 2,
	Line 2 change “plurality of switching states” to “plurality of additional switching states”
Line 4 change “plurality of switching states” to “plurality of additional switching states”

Claim 5,
	Line 3 change “partially or completely encloses the doped regions of the first diode” to “partially  p-doped or n-doped regioncontacted by the first further contact”

Change Claim 6 to:
6. (Currently Amended)	The electrically modulatable photodiode according to claim 5, a spatial region of electrical influence associated with the second further contact so that portions of the substrate which are in direct contact with the p-doped or n-doped region contact by  electrical influence.

Claim 7,
	Line 2 change “the photodiode” to “the electrically modulatable photodiode”

Claim 9,
	Line 2 change “a substrate surface” to “a first surface of the substrate
	Line 3 change “a substrate surface” to “a second surface of the substrate
	Line 4 change “a voltage” to “with a voltage”

Claim 10,
	Line 3 change “CMOS” to “complementary metal oxide semiconductor (CMOS)”

Claim 12,
	Line 3 change “1e12 and 1e16/cm3” to “1e12/cm3 and 1e16/cm3”

Claim 13,
	Lines 2-3 change “1e16 – 1e18/cm3” to “1e16/cm3 – 1e18/cm3”


Change Claim 15 to:
15. (Previously Presented) A substrate comprising a first and a second p-n junction, a common contact for jointly contacting one of the p-doped or n-doped regions of the two p-n junctions, and first and second further contacts for separately contacting the other of the p-doped and n-doped regions of the two p-n junctions, wherein  is configured to:

switch the second further contact at different times to at least one first and one second switching state, wherein in the first switching state the second further contact is switched to a floating state and in the second switching state a potential is applied, and
apply a constant reverse bias voltage between the common contact and the first further contact while the second further contact is switched to the first switching state and while the second further contact is switched to the second switching state, and
to measure a current flow caused by charge carriers which have been generated by impinging radiomagnetic waves in the substrate and which have reached the first further contact during each of the first and second switching states.

Claim 19,
	Line 1 change “is a CMOS” to “comprising a complementary metal oxide semiconductor (CMOS)”

Claim 20 is canceled

Allowable Subject Matter
6.	Claims 1-3, 5-10, and 12-19 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “a substrate having a first and a second p-n junction, a common contact for jointly contacting one of the p-doped or n-doped regions of the two p-n junctions, and first and second further contacts for separately contacting the other of the p-doped and n-doped regions of the two p-n junctions … to measure a current flow caused by charge carriers which have been generated by impinging radiomagnetic waves in the substrate and which have reached the first further contact during each of the first and second switching states” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 15, “A substrate comprising a first and a second p-n junction, a common contact for jointly contacting one of the p-doped or n-doped regions of the two p-n junctions, and first and second further contacts for separately contacting the other of the p-doped and n-doped regions of the two p-n junctions … to measure a current flow caused by charge carriers which have been generated by impinging radiomagnetic waves in the substrate and which have reached the first further contact during each of the first and second switching states” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 15 incorporate allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818